Dewey, J.
The plaintiff insists that the submission and award were conclusive evidence that the relation of landlord and tenant existed between the parties during the term for *117which rent had been allowed by the award. He relies upon the principle that a matter of controversy, which has been once judicially settled by a competent tribunal, cannot be again drawn in question. The principle is abstractly correct: but the difficulty arises as to its proper application here. The party, who objects to the giving of such effect to the award, does not, in this proceeding, attempt to reverse or annul that judgment, or to recover back money that was paid upon such judgment, as was the case in Homer v. Fish, 1 Pick. 435, cited by the plaintiff. . The liability of the party to pay rent, during the term allowed by the referees, is fully conceded and unquestioned. The present claim is for another and distinct period, subsequent to that covered by the award. He may give full, force and effect to this award, and hold it conclusive as to the liability of the party during that period, without sanctioning the further principle that it is conclusive evidence that the relation of landlord and tenant existed between these parties, when such question arises, in reference to another and independent claim, and one which does not seek to disturb the recovery in the former case.
The court are of opinion that this' award was not conclusive, except as to the matter embraced in the submission; which was the liability of the party to pay rent for a period anterior to that now claimed. The award may be used as prima fade evidence that the relation of landlord and tenant existed during that period; but it is competent for the plaintiff, in reference to the present demand, to prove that he never was tenant to the plaintiff. The award is not conclusive on that point. And to this extent the ruling was wrong, and a new trial must be had.